Citation Nr: 1454477	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  04-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a right shoulder acromioclavicular subluxation, status post anterior capsule-labral reconstruction (right shoulder disability).

2.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder reconstruction with residuals (left shoulder disability), exclusive of a period of an assigned temporary total rating from September 6, 2006 to October 31, 2006.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to April 9, 2012.


REPRESENTATION

Veteran represented by:	David A. Standridge, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003 and July 2004 rating decisions rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2005, a hearing was held before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.

In April 2006 and May 2009, the Board, in pertinent part, remanded the issues regarding increased evaluations for the shoulders.  In September 2010, the Board denied initial evaluations greater than 30 percent for the right shoulder and 20 percent for the left shoulder, exclusive of the temporary total evaluation.

The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the parties filed a Joint Motion for Partial Remand (Joint Motion).  By Order dated April 18, 2011, the Court granted the motion and, in pertinent part, vacated and remanded that part of the Board's decision that denied entitlement to initial ratings in excess of 30 percent for the right shoulder disability and 20 percent for the left shoulder disability, exclusive of a period of temporary total evaluation.  Additionally, in the joint motion, the parties noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the record raised the issue of entitlement to a TDIU.  

In a January 2012 decision, the Board, in pertinent part, remanded the issues of increased initial evaluations for right and left shoulder disabilities and entitlement to a TDIU for further development.  The case has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2014 rating decision, the RO granted service connection for PTSD and assigned a disability rating of 70 percent effective April 9, 2012.  Based on this grant, the Veteran's combined ratings equaled 100 percent effective April 9, 2012.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Consideration of entitlement to a TDIU is therefore not warranted from April 9, 2012, and the issue has been recharacterized as reflected on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU prior to April 9, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 28, 2008, the Veteran's shoulder disabilities were productive of frequent episodes of recurrent dislocation at the scapulohumeral joint and guarding of all arm movements, with no loss of the humeral head or nonunion of the shoulder joint or fibrous union of the humerus; no ankylosis; and the arms were not limited in motion to 25 degrees from the side.

2.  Since March 28, 2008, the Veteran's shoulder disabilities have been manifested by frequent episodes of dislocation with severe pain, guarding, and limited range of motion that most nearly approximate limitation in motion to 25 degrees from the side.



CONCLUSIONS OF LAW

1.  Prior to March 28, 2008, the criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2014).

2.  Prior to March 28, 2008, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met, exclusive of a period of an assigned temporary total rating from September 6, 2006 to October 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2014).

3.  Since March 28, 2008, the criteria for a rating of 40 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).

4.  Since March 28, 2008, the criteria for a rating of 30 percent, but no higher, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the increased rating issues arise from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  

In this case, the Veteran's claim for service connection for right and left shoulder disabilities was received in July 2002.  Thereafter, she was notified of the general provisions of the VCAA by the Roanoke RO and AMC in correspondence dated in August 2002 and July 2006, respectively.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claims, identified her duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding the VCAA.  Additionally, during the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Pursuant to the Board's April 2006 remand, notice as to this matter was provided in July 2006.  Thus, because the August 2002 and July 2006 notices that were provided were sufficient, VA's duty to notify with respect to the increased rating claims has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in October 2002, May 2004, and September 2009, and October 2012 to determine the nature and severity of her shoulder disabilities.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected shoulder disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Additionally, addendums to the October 2012 examination report were obtained on three occasions in December 2012, February 2013, and February 2014, in order to ensure compliance with the Board's remand instructions.  The Board finds that the examination report and addendums substantially comply with its remand directives.  Moreover, neither the Veteran nor her representative has alleged that the Veteran's disabilities have worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the shoulder disabilities have been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Further, while the Veteran's representative has questioned the adequacy of the VA examinations with respect to adjudicating the Veteran's TDIU claim, there is no indication that the Veteran or her representative have challenged the adequacy of the examination reports for purposes of her increased rating claims.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased ratings and that no further examinations are necessary.

The Veteran testified at a Board hearing in April 2005.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Analysis

The Veteran is currently assigned an initial 30 percent rating for a right shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5202, and an initial 20 percent rating for a left shoulder disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The Veteran's right shoulder disability is evaluated under the criteria for a major extremity because competent medical evidence of record reflects that she is right-handed; likewise, her left shoulder disability is evaluated under the criteria for a minor extremity.  See 38 C.F.R. § 4.69 (2014).

The Veteran contends that a higher rating for each disability is warranted.  As discussed below, for the period since March 28, 2008, the Board agrees that a 40 percent disability rating for the right shoulder and a 30 percent disability rating for the left shoulder are warranted.  However, for the period prior to March 28, 2008, the Board finds that the Veteran's right and left shoulder disabilities are properly evaluated at 30 and 20 percent disabling, respectively.

Turning to the evidence of record, in a post-service fee-basis examination report dated in October 2002, the Veteran stated that she started having right shoulder dislocations about 20 times per month while serving in the Army Tae Kwon Do unit and that her right shoulder still comes out sometimes while sleeping.  She described constant pain, a loose feeling in her shoulder, and clicking at times.  She stated that before having two left shoulder reconstruction surgeries, her left shoulder used to become dislocated about 20 to 30 times per month while in the shower or doing other simple things.

Range of motion of the right and left shoulder included both flexion and abduction to 160 degrees with pain at 160 degrees, bilaterally, with no ankylosis of the shoulder joints.  In both shoulders, internal and external rotation were to 70 degrees, with pain at 70 degrees.  Right and left shoulder range of motion was limited by pain, fatigue, weakness, and lack of endurance with pain being the major functional impact.  X-ray films of the right shoulder revealed staples from the prior surgery with a slight degree of acromioclavicular (AC) separation, while films of the left shoulder the staples from the prior surgery.  The diagnosis was AC subluxation of the right shoulder and left shoulder reconstruction with residuals.

In a private treatment record from Bennett Clinic dated in November 2002, the Veteran complained of left shoulder dislocation, which she had self-reduced.  Objective findings included full range of motion with pain.

In a treatment record from Darnell Army Community Hospital dated in December 2002, the Veteran complained of left shoulder subluxation while sleeping 10 days ago and two days ago.  Objective findings included left shoulder flexion and abduction to 90 degrees.

A note from Potomac Family Practice dated in April 2003 reported that the Veteran had a history of recurrent left shoulder dislocation.  Private treatment records dated from March 2003 to March 2004 contained complaints of left shoulder dislocations between March and June 2003.

In correspondence dated in September 2003, the Veteran stated that both of her shoulders come out at least twice a week, and she does not lift her young child because it feels like her left shoulder will come out.

In a VA fee-basis mental disorders examination report dated in May 2004, the Veteran described having spontaneous dislocations of her shoulder in her sleep.

In a VA fee-basis medical examination report dated in May 2004 she stated that she has right shoulder subluxations as often as 10 to 12 times per month and pain with movement of the right shoulder.  She stated that left shoulder symptoms occur every day and last several hours.  She indicated that she cannot participate in any exertional exercise or lift her daughter.  Reported range of motion findings included flexion and abduction of both shoulders to 90 degrees with no ankylosis and with pain on motion.  In both shoulders, internal and external rotation were to 60 degrees, with pain. 

In July 2004 the Veteran stated that both of her shoulders come out at least three times a week, including while sleeping, taking a shower, or opening doors.

In an August 2004 treatment note from Potomac Family Practice, the Veteran complained of recurrent shoulder dislocation and being unable to lift her arm above her head.  Reported objective findings included full range of motion of shoulder.

In an April 2005 VA treatment note, the Veteran "presented for a history and physical as part of the vesting process."  She described recurrent dislocations of the shoulders bilaterally.

The Veteran testified during the April 2005 travel board hearing that she has 12 to 30 shoulder dislocations per month and described how her daily activities are limited.  

Private treatment records from M. K., M.D., dated from December 2005 to December 2006 reflect that the Veteran complained of multiple left shoulder dislocations as well as some right shoulder dislocations.  She reported in December 2005 that she was scheduled to begin an eight-month police academy training in January.  At the next appointment in August 2006 she reported that her left shoulder had popped out three times and that she had completed the police training.  Examination findings included "pretty good" range of motion of the left shoulder and guarding.  Additional records showed that she had a Bankart repair capsular shift of the left shoulder in September 2006.

VA treatment records dated in March 2008 showed that she complained of right shoulder dislocation and wanted it corrected.  She described a left shoulder correction by an outside (private) physician while she had private health insurance and indicated that she was very satisfied with the result, though she still had decreased range of motion.  Examination findings included left arm abduction to 30 degrees from the body; she was afraid to demonstrate right arm range of motion due to possible dislocation.

In a VA examination report dated in September 2009, the Veteran described dislocations of both shoulders several times a day with severe pain that is resolved when she reduces them.  The examiner noted the following joint symptoms in both shoulders: instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no evidence of flare-ups.  On examination, the examiner noted guarding of all arm movement, crepitus, tenderness, and instability.  Range of motion findings included left shoulder flexion to 55 degrees, and abduction to 45 degrees with pain on motion, and right shoulder flexion to 50 degrees and abduction to 55 degrees with pain on motion; there was no ankylosis in either joint.  The examiner was unable to test for additional limitation with repetitive use because the Veteran had too much guarding and was unable and unwilling to move her arms further due to pain.

In a March 2011 SSA examination report, the Veteran reported multiple dislocations in both shoulders and a total of five surgeries, two on the right and three on the left for her recurrent dislocations.  She indicated that even after the surgeries, her shoulder joint movements are severely restricted and painful.  The examiner indicated that the Veteran's shoulder movements "were severely restricted."  The examiner noted that she "could not even move them more than 40-50 degrees because of the pain in the shoulder joints and also worried that they would become dislocated."  Range of motion testing revealed abduction and forward elevation to 50 degrees on both the right and left sides.  

In a VA examination report dated in October 2012, the Veteran reported recurrent dislocations and severe pain.  The examiner noted the following joint symptoms in both shoulders: giving way, pain, weakness, decreased speed of joint movement, and daily or more often episodes of dislocation or subluxation.  The examiner indicated there was no evidence of deformity, instability, stiffness, incoordination, locking episodes, or flare-ups on either side.  Range of motion findings included left shoulder flexion to 30 degrees and abduction to 30 degrees, with pain on motion, and right shoulder flexion to 40 degrees and abduction to 40 degrees, with pain on motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner also found no evidence of ankylosis.  X-rays revealed mild degenerative osteoarthritis of the left shoulder joint.  The examiner concluded that the Veteran's shoulder disabilities caused problems with lifting and carrying.  

In a December 2012 addendum, a VA examiner opined that the Veteran had functional impairment of both shoulders as evidenced by severely decreased bilateral range of motion for flexion and extension, as well as by pain on range of motion.  In a September 2013 addendum, a VA examiner reviewed the October 2012 examination report, the radiology reports, and the VA orthopedic reports and opined that "there is no supporting documentation to conclude the Veteran has evidence of fibrous union or humeral head loss of the shoulders."  Finally, in a February 2014 addendum opinion, a VA examiner opined that "after reviewing the entire exam, it is the opinion of this examiner that for all musculoskeletal exams pain, weakness, fatigability, or incoordination do not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time." 

Diagnostic Codes 5200 through 5203 address disability ratings for the shoulder and arm. 

Diagnostic Code 5200 provides for the evaluation of a shoulder or arm disability if there is ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level is rated as 20 percent; limitation of motion of the major arm to midway between the side and shoulder level is rated as 30 percent; and limitation of motion of the major arm to 25 degrees from the side is rated as 40 percent.  Diagnostic Code 5201 also provides that limitation of motion of the minor arm at shoulder level is rated as 20 percent; limitation of motion of the minor arm to midway between the side and shoulder level is rated as 20 percent; and limitation of motion of the minor arm to 25 degrees from the side is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

With respect to the major arm, Diagnostic Code 5202 provides that impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; impairment of the humerus is rated as 30 percent with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; impairment of the humerus is rated as 50 percent with fibrous union; impairment of the humerus is rated as 60 percent with nonunion (false flail joint); and impairment of the humerus is rated as 80 percent with loss of head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

With respect to the minor arm, Diagnostic Code 5202 provides that impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; impairment of the humerus is rated as 20 percent with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; impairment of the humerus is rated as 40 percent with fibrous union; impairment of the humerus is rated as 50 percent with nonunion (false flail joint); and impairment of the humerus is rated as 70 percent with loss of head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 20 percent evaluation, the maximum available under this section, is assignable for dislocation of the clavicle or scapula, or nonunion with loose movement.  This code also allows that alternatively, the disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71, Plate I, defines normal ranges of motion of the shoulder.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that prior to March 28, 2008, the Veteran's right and left shoulder disabilities were properly evaluated as 30 and 20 percent disabling, respectively.

Resolving all reasonable doubt in favor of the Veteran, for the entire rating period, the Veteran's shoulder disabilities were productive of frequent episodes of recurrent dislocation and guarding of all arm movement, which warrants a 30 percent rating for the right shoulder and a 20 percent rating for the left shoulder under Diagnostic Code 5202.  

As for ratings based on limitation of motion of the arms, prior to March 28, 2008, the Veteran's shoulder disabilities was manifested, at worst, by limitation of motion of the arm to midway between side and shoulder level, which warrants a 30 percent rating for the right shoulder and a 20 percent rating for the left shoulder under Diagnostic Code 5201.  Although the evidence from this period generally shows flexion and abduction limited to 90 degrees (at shoulder level), or better; taking into account the Veteran's functional impairment due to pain and guarding, the Veteran's limitation of motion of the arm most nearly approximated limitation to between side and shoulder level prior to March 28, 2008.  However, because these ratings are the same as the ratings warranted under Diagnostic Code 5202, rating the Veteran under Diagnostic Code 5201 would not be more advantageous to the Veteran. 

Moreover, prior to March 28, 2008, the evidence in this case shows that the 30 and 20 percent ratings assigned appropriately compensate the Veteran to the extent that she does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.  The Board accepts that the Veteran experienced shoulder symptomatology, especially pain and dislocations, prior to March 28, 2008.  See 38 C.F.R. §§ 4.40, 4.45.  However, the Board believes that the 30 and 20 percent disability evaluations contemplate the degree of pain and functional impairment for the right and left shoulders.  The evidence during this period clearly reflects that the Veteran's range of motion has been affected by some pain and weakness; however, she was still able to consistently accomplish bilateral shoulder range of motion as noted above (i.e., flexion and abduction of both shoulders to, at worst, 90 degrees, or to shoulder level).  

However, since March 28, 2008, the Board finds that the Veteran's shoulder disabilities have been manifested by frequent episodes of dislocation with severe pain, guarding, and limited range of motion that most nearly approximates limitation in motion to 25 degrees from the side, considering additional functional impairment due to giving way, pain, weakness, extreme guarding, and difficulty with repetitive motion.  

In this regard, a March 28, 2008 VA treatment note indicates that the Veteran had abduction of the left arm to 30 degrees and that she was afraid to demonstrate right arm range of motion due to possible dislocation.  Similarly, although range of motion findings during the September 2009 VA examination included left shoulder flexion to 55 degrees, and abduction to 45 degrees with pain on motion, and right shoulder flexion to 50 degrees and abduction to 55 degrees with pain on motion, the examiner was unable to test for additional limitation with repetitive use because the Veteran had too much guarding and was unable and unwilling to move her arms further due to pain.  Additionally, the October 2012 examiner noted left shoulder flexion to 30 degrees and abduction to 30 degrees and right shoulder flexion to 40 degrees and abduction to 40 degrees, with objective evidence pain on motion.  Moreover, in a December 2012 addendum, a VA examiner opined that the Veteran had functional impairment of both shoulders as evidenced by severely decreased bilateral range of motion for flexion and extension, as well as by pain on range of motion.  

The above evidence, including the Veteran's competent lay statements, reflect that, since March 28, 2008, giving way, pain, weakness, extreme guarding, almost constant dislocations, and difficulty with repetitive motion cause the Veteran significantly reduced ability to use her arm for reaching, pulling, pushing or lifting, or to raise her arm.  This evidence thus reflects that the Veteran's symptoms more nearly approximate the limitation of motion to 25 degrees from the side that warrants a 40 percent rating for the right arm and a 30 percent rating for the left arm under DC 5201.  See 38 C.F.R. §§ 4.10, 4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These are the maximum ratings available under DC 5201.

The Board has considered whether a higher rating is appropriate at any point under an analogous diagnostic code.  To warrant a higher rating under Diagnostic code 5202, shoulder dislocations must manifest as fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus, which is not demonstrated in this case, even taking into account the Veteran's functional impairments due to pain and guarding.  See September 2013 Addendum Opinion.  A higher rating would also be warranted under Diagnostic Code 5200 for ankylosis, which is not demonstrated in this case.  At all times during the rating period, the Veteran had at least some range of motion in both shoulders.  Moreover, numerous examination reports note no ankylosis.

The Board also notes that separate ratings are not available under Diagnostic Codes 5201 and 5202 as they both contemplate limitation of motion (described as guarding in DC 5202), and separate ratings would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14.  Additionally, the Veteran's ratings under DC 5201, after March 28, 2008, encompass her entire shoulder disabilities, including the evidence of pain, guarding, and recurrent dislocations.  As such, separate ratings under DCs 5201 and 5202 would improperly constitute ratings for duplicative or overlapping symptomatology.  Similarly, the Board acknowledges a diagnosis of degenerative arthritis of the left shoulder established by x-ray findings as of October 2012, but finds that a separate rating for arthritis (degenerative disease) is not warranted under DC 5003 or 5010, because the Veteran is already in receipt of a compensable rating for limitation of motion of the joint.

The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that most nearly approximates that which warrants the assignment of a 30 percent disability rating for the right shoulder and a 20 percent disability rating for left shoulder prior to March 28, 2008, and a 40 percent disability rating for the right shoulder and a 30 percent disability rating for the left shoulder after March 28, 2008.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which arm and shoulder disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of her right and left shoulder disabilities.  In fact, as discussed above, the symptomatology of the Veteran's disabilities centers on her complaints of painful and limited range of motion and recurrent dislocations.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected shoulder disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.



ORDER

Entitlement to a disability rating in excess of 30 percent for a right shoulder acromioclavicular subluxation, status post anterior capsule-labral reconstruction, prior to March 28, 2008, is denied.

Entitlement to a disability rating in excess of 20 percent for a left shoulder reconstruction with residuals (exclusive of a period of an assigned temporary total rating from September 6, 2006 to October 31, 2006), prior to March 28, 2008, is denied.

Entitlement to a disability rating of 40 percent for a right shoulder acromioclavicular subluxation, status post anterior capsule-labral reconstruction, since March 28, 2008, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating of 30 percent for a left shoulder reconstruction with residuals, since March 28, 2008, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.



REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim for entitlement to a TDIU prior to April 9, 2012.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, at all times prior to April 9, 2012, when the Veteran was assigned a schedular 100 percent rating, the Veteran's ratings were sufficient to avail her of a schedular TDIU under § 4.16(a).  The only remaining consideration, then, is whether her service-connected disabilities rendered her unable to obtain and maintain substantially gainful employment.

The record is replete with VA and private opinions indicating that the Veteran may be unemployable as a result of her service-connected disabilities.  However, it is not clear from the record when the Veteran stopped working in substantially gainful employment.  

In this regard, in a September 2010 SSA application, the Veteran indicated that she stopped working in May 2010, but that she made changes to her work activity in July 2009.  The Veteran submitted a VA Form 21-840, dated in May 2012, wherein she indicated that she last worked full-time for a private company in 2006 and that she became too disabled to work in 2008.  In a VA treatment noted dated in October 2007, the Veteran indicated that she was a contractor being deployed to Iraq and requested immunizations.  During a September 2008 VA examination to evaluate the Veteran's left knee and lumbar spine disabilities, the Veteran reported that she had not worked since 2006.  During a September 2009 VA examination to evaluate the Veteran's shoulder disabilities, she indicated that she had not worked since leaving the military in 2002.  During a March 2011 SSA examination, the Veteran reported that she was self-employed from 2005 to 2010 as a security consultant, but had to quit because of her migraines and depression.  A private vocational assessment dated in October 2012 indicates that the Veteran has not worked since December 2009, when she was the President/CEO of her own consulting company.  However, in statements submitted in May 2012, October 2013, and May 2014, the Veteran and her representatives contend that the Veteran's self-employment ventures cannot be viewed as gainful employment because the business lost money and the Veteran incurred liability and debt as a result.  Prior to that venture, it appears from the record that the Veteran worked as a personal assistant for a private company in Tysons Corner, Virginia, from August 2006 to January 2009.  However, in a statement submitted in May 2012, the Veteran stated that she opened her own business in 2006.  

In the Board's January 2012 remand, it was also noted that the Veteran's employment history was unclear.  The Board directed the RO to undertake additional development, including sending the Veteran a VA Form 21-8940.  The Board observes that the Veteran submitted a VA Form 21-8940 in April 2012, and listed her last employer as Prince Group.  However, the Veteran did not provide exact dates of employment.  Additionally, pursuant to the Board's remand instructions, the RO obtained the Veteran's SSA records, which, as discussed above, contradicted the Veteran's VA Form 21-8940 with regard to her dates of employment.

In a December 2013 letter to the Veteran, the RO requested address information for Prince Group in order to obtain relevant employment information.  The Veteran provided the address in December 2013, along with a VA Form 21-4192 indicating that she worked for G2 Global Solutions from September 12, 2012, to November 18, 2013.  The RO denied entitlement to a TDIU based on the fact that the Veteran was working from September 2012, but the relevant question is whether she was working prior to April 9, 2012.  However, to date, it does not appear that the RO requested employment information from Prince Group, which is the Veteran's last reported employer prior to April 9, 2012.  

On remand, the Veteran should be given one more opportunity to provide accurate employment information, including exact dates of all employment.  Additionally, the RO should request employment information directly from the Veteran's last reported employer prior to April 9, 2012.

Accordingly, the case is REMANDED for the following action:

1. The RO should resend the Veteran a VA Form 21-8940 and request that she complete it with exact dates for all periods of employment prior to April 9, 2012.  She should also be advised that she may submit other evidence, such as statements from previous employers or her Social Security earnings record, in support of her claim.

2. The RO should specifically request employment information from the Veteran's last reported employer prior to April 9, 2012, by sending that employer a VA Form 21-4192 to complete and return.  In the event the RO cannot obtain this information, the RO must specifically document all attempts to obtain this information. 

3. Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any additional development deemed appropriate, the RO should readjudicate the Veteran's TDIU claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


